Title: From Alexander Hamilton to William Loughton Smith, [10 June 1797]
From: Hamilton, Alexander
To: Smith, William Loughton


[New York, June 10, 1797]
My Dear Sir
I received your letter of the ——. Though I do not like in some respects the answer of the house to the Speech; yet I frankly own I had no objection to see it softened down. For I think there is no use in hard words & in public proceedings would almost always unite the suaviter in modo with the fortiter in re.
But I much regret that there is no prospect of the fortiter in re. I perceive clearly that your measures will wear upon the whole the aspect of resentment, without means or energy sufficient to repel injury. Our country will be first ruined and then we shall begin to think of defending ourselves.
I will not enter much into detail but I will observe that instead of three frigates of 32 I would prefer an increase of the number of the Cutters. Surely 20 of these cannot embarrass the most squeamish and less than this number will be useless.
But from all I can see you will have no Revenue. Over-driven theory everywhere palsies the operations of our Government and renders all rational practice impossible.
My ideas of Revenue would be




A tax on buildings

1000,000
Stamp Tax including perfumeries a percentage on policies of insurance on collateral successions to real & personal estate on hats say 5 Cents for the worst 10 for the middling & 20 for the best
}
500 000
Saddles horses

150 000
Salt (so as make the whole 25 ⅌ Cent

 350 000



2 000 000
I have explained My ideas of the house tax to Wolcott & Sedgwick.
It is to take certain criteria of different buildings & annex to them ratios not rates. (What I gave to Sedgwick as rates may serve as ratios). Then apportion the tax among the States and distribute the quota of each among the Individuals according to ratios. The aggregate of the ratios will represent the quota of the State—then as that aggregate is to the sum of the quota so will be the sum of the ratios of each building to the tax to be paid by each individual.
I am told an objection will arise from the negro houses in the South. Surely there is no impracticability in annexing ratios to them [which] will be proportional to their taxable value. This plan will avoid the worst of all inconveniences the arbitrary of valuations & will avoid the embarrassment for the present of a land tax—will be also consistent with expedition. I entertain no doubt it can be adjusted so as to be free from any material objection. The smallness of the tax will render any material inequality impossible. You cannot compute fewer than 600 000 houses which at an average would be about a Dollar and a half a house. The proportions of the better houses on the proposed plan would make the tax fall light on the inferior & country houses which is desireable for recommending the first essay—nor would any house I am persuaded have to pay 10 Dollars. What room for serious objection. You then lay a foundation for an annual million on real property which will become a permanent accession to your revenue. Whereas you will feel an endless embarrassment about agreeing upon any tax on lands.
Yrs. truly
A H
Wm Smith Esq
